Citation Nr: 1710178	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  07-33 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral shoulder disorder, to include as residuals of cold exposure.


REPRESENTATION

Veteran represented by:	Mr. Ronald C. Sykstus, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1951 to July 1953, and he was stationed on the Korean Peninsula during the Korean Conflict.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA), Montgomery, Alabama, Regional Office (RO), which denied service connection for arthritis of the bilateral shoulders.

In October 2010, the Veteran  testified before the undersigned Veterans Law Judge (VLJ) via video conference.  A copy of the hearing transcript is of record and has been reviewed. 

This issue was previously remanded by the Board in February 2011.

Subsequently, the Board denied the claim on the merits in October 2011, and the Veteran appealed to the Court of Appeals of Veterans Claims (Court).  In a February 2012 Order, Court vacated the October 2011 Board decision, endorsed the Joint Motion for Remand (JMR) and remanded for compliance with the JMR. 

The issue was again denied by the Board in a December 2012 decision, which the Veteran appealed to the Court.  In a September 2013 Order, the Court vacated the December 2012 Board decision, endorsed the JMR and remanded for compliance with the JMR.  The Board remanded the matter again in January 2014 for additional developed identified by the parties in the JMR. 








FINDING OF FACT

The competent medical evidence shows that the Veteran's current bilateral shoulder disorder, diagnosed as arthritis, first manifested until decades after his separation from service, and the preponderance of the competent evidence is against a finding that his current bilateral shoulder disorder is otherwise related to his period of service, to include as due to cold exposure. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral shoulder disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

The Veteran was notified in July 2006 and April 2007 letters about all the elements necessary to substantiate his claim, including notification about disability rating and effective date elements.  Although these letters were sent after the initial consideration of the claim in the July 2006 rating decision, the Veteran's claim has been readjucidate several times, most recently in an August 2016 supplemental statement of the case (SSOC). See Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006) (holding that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant notification letter). Accordingly, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his service-connection claim.

Relevant to the duty to assist, VA treatment records have been obtained and considered.  In March 2016, the Veteran's assistance was sought to obtain outstanding records of pertinent private records, but he failed to respond.  The Veteran has not identified any other additional, outstanding records necessary to decide his pending appeal.   

The Board notes that the Veteran's service treatment records are largely unavailable, except for his service separation examination which is available to the Board and has been utilized to adjudicate his claim.  Specifically, in December 2005, the RO requested the Veteran's service treatment records from the National Personnel Records Center (NPRC).  In April 2006, NPRC indicated that such records could not be located. 

In a December 2005 letter, the RO informed the Veteran that VA had not been able to locate his service treatment records.  In June 2006, the AOJ specifically advised the Veteran of each step taken by VA, as outlined above, to obtain his records.  The Veteran was also requested to submit any copies of his service treatment records or any documents that may substitute for such records and was provided a list of examples.  The Veteran responded with additional evidence of his unit number, however, such evidence had previously been sent to the NPRC. 

In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); Ussery v. Brown, 8 Vet. App. 64 (1995); Russo v. Brown, 9 Vet. App. 46 (1996).  

In addition, the Veteran's records from Social Security Administration (SSA) are unavailable.   SSA notified that RO that the records had been destroyed and were no longer available.  The RO then notified the Veteran that his medical records from SSA were unavailable in a March 2016.   He was asked to provide any records in his possession, but he has not responded.  Any further attempts to obtain these records would be futile.  38 C.F.R. § 3.159 (c)(2) (2016).

The Veteran was afforded a VA examination in April 2011 in order to adjudicate his service connection claim.  The Board finds that the April 2011 VA examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examination and subsequent report involved a review of the available medical records and the results of actual testing/examining of the Veteran. The Board therefore finds that the exam report is adequate for ratings purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The record has been updated with the Veteran's VA treatment records dated through March 2016 and he has been afforded a VA examination in conjunction with his claim.  The Board finds that there has been compliance with the 2011 and 2014 remand directives, and no further action is needed at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303 (b).  The chronicity provision of 38 U.S.C.A. § 3 .303 (b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  

Certain chronic diseases, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107 (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2015).  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran asserts that his current bilateral shoulder disorder was caused by his duties as a light vehicle driver while stationed in South Korea.  He contends that as part of his duties as a light vehicle driver, at vehicle check points in the dead of winter, he would have to remove the top from his Jeep, take the windshield down, and drive while freezing.  The Veteran reports that for the past eighteen to twenty years, he had been unable to bend over and touch his toes.  He contends that his parents and his younger brother have never had that sort of problem.  The Veteran believes that his current bilateral shoulder disorder is due to his service, his exposure to cold weather.

As previously noted, most of the Veteran's service medical treatment records are unavailable and appear to have been destroyed in the NPRC fire.  However, the record that is available is his separation medical examination.  This examination was accomplished in July of 1953.  Of note is the fact that there are no complaints of shoulder pain or abnormalities.  Moreover, there are no findings that would suggest that the Veteran suffered from cold injury residuals of the appendages or the shoulders. 

The claims folder reflects that after the Veteran was released from active duty in July 1953, he did not file for any type of VA benefits.  It was not until July of 2005 - fifty-two years after he was discharged - that the Veteran submitted a claim for service connection for bilateral shoulder disorder. 

The first available post-service medical evidence of shoulder problems comes in April 2000.  The VA treatment records show that the Veteran presented with complaints of pain in his shoulders that had been getting worse over the years. There was no limitation of range of motion and pulses were good.  There was crepitation.  He requested anti-inflammatory medication.  In August 2000, he was noted to have osteoarthritis of the fingers.  In a March 2001 VA treatment record, the Veteran reported that his shoulders ached, as did his hands.  Although he had been provided with arthritis medication, he stopped taking the medications due to stomach irritation. Examination showed osteoarthritis of the hands and crepitus in the shoulders.  In March 2005, he received treatment for arthritis in his neck.  Shortly thereafter, the Veteran submitted his claim for VA benefits. 

In support his claim, the Veteran has submitted a December 2010 statement from his private chiropractor, Doctor T. S. S.  In the note, the private chiropractor stated that the Veteran had been a patient of his and had suffered from chronic shoulder problems for many years, since driving a Jeep in Korea during service.  The private chiropractor stated that it was his opinion that the mechanical shoulder stress that the Veteran experienced while driving in service, combined with the cold temperatures he faced, were major factors that contributed to his shoulder injuries and subsequent degeneration.  However, the Board would note that while the chiropractor stated that the Veteran had been his patient for a number of years, he did not qualify the statement.  The private chiropractor did not state when he began treating the Veteran nor did he provide any of his notes and reports that would show continuous long-term treatment of the Veteran.  The private chiropractor also did not claim that he began seeing and treating the Veteran after the he was released from active duty in 1953. 

The Veteran also submitted a December 2010 statement from a private physician, Doctor. T. J. S, in which he noted that the Veteran was a patient of his who suffered from arthritis affecting multiple joints.  The private physician stated that the Veteran was noted to have no family history of arthritis and was not necessarily expected to develop arthritis.  However, because the Veteran had spent at least one winter in Korea in the early 1950s where he was exposed to extreme cold, along with the multiple stressors and severe physical pounding he experienced from driving Jeeps, the examiner opined that it was quite likely that his joint pain and arthritis in the shoulders, neck, and arms was due to his service.  Yet, the private physician did not state when he began treating the Veteran nor did he provide any of his notes and reports that would show continuous long-term treatment of the Veteran.  The private physician also did not claim that he began seeing and treating the Veteran after he was released from active duty in 1953.  Also, the private physician did not provide any explanation or discussion as to how he made his conclusions.  Finally, the private physician did not expand on his statement concerning the Veteran's family members.  That is, the private physician did not claim that he had treated the Veteran's parents or his family members.  Instead, it could be concluded that the Veteran provided the information to the doctor concerning his family history. 

In April 2011, the Veteran was afforded a VA examination in conjunction with his claim.  The examination report shows that the Veteran complained of pain in both shoulders.  The Veteran informed the examiner that the symptoms had occurred for the previous 18 to 20 years.  The Veteran did not claim that the symptoms and manifestations began in service or shortly thereafter.  He also did not aver that the symptoms had existed for the years extending from 1953 to the early 1990s. Physical examination of the shoulders, as well as x-ray film production, resulted in a diagnosis of arthritis of the bilateral shoulders. 

After further reviewing the claims file, the VA examiner concluded that the Veteran's current shoulder disability was less likely than not caused by or related to the Veteran 's military service or any incident therein.  Specifically, the examiner found it unlikely that the Veteran's exposure to cold while stationed in Korea and serving as a light truck vehicle driver caused his current arthritis.  In so concluding, the examiner found it to be significant that there were no shoulder complaints reported on discharge from service, nor was a shoulder disability diagnosed, and there was a lack of continuity of symptoms since service, as the Veteran testified at his hearing that the pain in his shoulders had developed in the previous 18 to 20 years, indicating symptoms that appeared 37 years following separation from service.  Thus, the Veteran's current shoulder arthritis was not likely related to the cold and rugged physical activity he was subjected to in service.  Furthermore, the VA examiner reported that the medical literature did not show any evidence linking cold exposure to the development of degenerative joint disease many years later. 

In the present case, the medical evidence of record reflects that the Veteran has current diagnosis of arthritis in both shoulders.  See VA treatment records as well as the April 2011 VA examination report.  Element (1), current disability, is demonstrated.

Concerning element (2), in-service disease or injury, the Board notes that a review of the Veteran's service treatment records does not show any treatment or diagnosis for bilateral shoulder problems or treatment for cold-related injuries.  The first competent medical evidence of bilateral shoulder problems comes in 2000, and the Veteran was subsequent diagnosed with arthritis in both shoulders. 

There is no medical evidence showing that the Veteran's current arthritis of his bilateral shoulders existed during his period service or was diagnosed until several decades after his separation from service.  See 38 C.F.R. §§3.303, 3.307, 3.309.  Although the Veteran asserts that his current bilateral shoulder problems are related to his period of service, he does not assert that he was actually diagnosed with arthritis in shoulders or that he actually suffered from shoulder problems until decades after his separation from service.   The record fails to show that the Veteran's current arthritis manifested to a degree of 10 percent within the one year following his active duty service discharge in 1953.  As such, presumptive service connection is not warranted for a bilateral shoulder disability.  See 38 C.F.R. §§ 3.307, 3.309 (2016). 

With respect to in-service injury, the Veteran reports that he was exposed to cold and other weather elements while he was stationed on the Korean Peninsula during the Korean Conflict.  The Board finds that his reports of in-service cold weather exposure are plausible.  For the purposes of this argument, the Board will accord the Veteran the benefit of the doubt and concede that he was exposed to cold during active service.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016). 

But merely conceding this particular issue of in-service cold exposure does not equate to a successful claim.  Element (3), medical-nexus evidence, is still required in these situations.  See VAOGCPREC 04-00.

In this case, the Board finds that the weight of the competent medical evidence of record is against a medical nexus between the Veteran's current diagnosed arthritis of both shoulders and his period of service, to include cold weather exposure.  Here, the record contains three medical opinions of record that consider whether the Veteran's bilateral shoulder disorder is etiology related to any incident during his period of service.  There is one VA medical opinion that weighs heavily against the Veteran's claim and there are two private medical opinions that suggest a link to injuries sustained during his period of service.   The Board finds that the negative VA medical opinion carries more probative value in this matter and outweighs the private positive medical statements. 

It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, the Board does have the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

When assessing the probative value of a medical opinion, the access to claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The United States Court of Appeals for Veterans Claims (Court) has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, 22 Vet App 295, 304 (2008).

An initial review of two private medical opinions might appear to support the Veteran's claim, but a close analysis shows that it does not.  The opinions are both equivocal and speculative and, at most, do little more than propose that it is possible that the Veteran has a bilateral shoulder disability that is the result of his military service or some incident therein.  The medical care providers do not factually establish or explain the sequence of medical causation using the facts applicable in the Veteran's case. 

More specifically, the Board places higher probative weight on the April 2011 VA examiner's opinion that the Veteran's bilateral shoulder disability was less likely than not related to his service, rather than on the two December 2010 private opinions that the Veteran's current shoulder arthritis was due to cold exposure and physical activity in service.  In that regard, the medical opinion from private chiropractor found that the Veteran's exposure to cold in Korea, as well as the mechanical shoulder stress of driving the jeep in Korea, led to his shoulder injuries and subsequent degeneration.  However, when reviewing the record, there is no evidence of a shoulder injury in service or following service, nor has the Veteran testified that sustained an injury to his shoulders in service.  Thus, the chiropractor's opinion appears to be based upon an incomplete review of the record, or based solely on the Veteran's statements, rather than on any objective medical evidence to show that the Veteran indeed suffered injury to his shoulders in service, and that such injury subsequently caused the current arthritis.  Absent any supportive medical documentation of a shoulder injury in service, the Board places less weight on the private opinion because the opinion is unsupported by the evidence of record. 

The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background, as the positive opinions appear to have been in this case.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).  For that matter, although the Veteran is competent to state that his in-service duties were rugged and required physical effort, he has not stated that he suffered an acute injury to the shoulders in service; rather, he has stated that his in-service duties caused his shoulder pain many years later.  Thus, the Board finds that the chiropractor's opinion that the Veteran's current arthritis is due to injuries sustained in service is of less probative value.

With regard to the second December 2010 medical opinion from the private physician, although the opinion is supportive of the Veteran's claim, stating that the one winter that he spent in Korea in the early 1950's in which he was exposed to extreme cold, multiple stressors, and severe physical pounding, in light of no family history of arthritis, could likely have caused his pain and arthritis in the shoulders, such opinion does not provide an adequate supporting rationale.  The private physician did not support his assertions with excerpts from his medical treatment records nor did he submit any type of medical literature or treatises that would corroborate his suppositions.  The private physician does not rectify that opinion with the lack of evidence of injury in service, or, most importantly, a showing of continuity of symptomatology since service.  To that extent, the private physician did not explain how cold conditions and physical work in the early 1950's would cause a shoulder disability forty to sixty years after the fact.  The Board finds that the lack of explanation in this case to be significant.  Furthermore, the private physician does not explain the relationship between exposure to cold and the development of arthritis, nor does the private physician explain what stressors and physical activities completed in service would cause arthritis of the shoulders many years later.  Thus, due to the above-stated inconsistencies, as well as a lack of adequate rationale, the Board places less probative value on the second December 2010 private opinion. 

More persuasive, in the opinion of the Board, is the April 2011 opinion from the VA examiner who reviewed the Veteran's medical records, and concluded that the Veteran's bilateral shoulder disability was not due to or as a result of his military service.  This opinion is deemed more probative than the private opinions which appear to be based more on an inaccurate history than on a comprehensive review of the evidence on file.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  On the other hand, the Board finds that the April 2011 VA opinion contains clear conclusions with supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In particular, the VA examiner reviewed the claims file, including the available service treatment records, the Veteran's testimony before the Board, and the pertinent medical evidence, and explained that the medical literature did not support a finding that cold exposure would cause degenerative joint disease, nor was it probable that cold exposure and heavy physical duties would cause symptoms to appear thirty-seven years later.  

The Board finds that the April 2011 VA opinion provides a clearer rationale than the two December 2010 private opinions, namely because the private opinions are deficient in that neither provided any clear medical explanation as to how cold exposure and/or the physical duties of a light vehicle driver, conducted in the early 1950's, would cause the development of arthritis 40 to 60 years later.  By contrast, the VA examiner took into account the totality of the Veteran's medical history in providing his opinion, and in so doing, made specific mention to details in the Veteran's history of shoulder pathology.  Thus, in weighing the competent medical evidence of record, the Board is inclined to place the highest probative weight on the April 2011 VA examination.

The Board would further add that the two private opinions, contrary to the VA opinion of April 2011, did not provide any other clinical records to support their assertions.  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998). 

The Board would further point to the opinion provided by the VA examiner.  As reported, the examiner was not equivocal, vague, or ambiguous with his assertions and, with respect to the contrary assertion provided by the Veteran's health care providers, he discussed his reasoning as to why the private opinion was faulty and without merit.  In other words, the Board believes that the VA examiner provided sound reasoning in his analysis of the situation.  The VA examiner reviewed in detail the pertinent medical records, discussed the salient facts, and provided a complete rationale for all conclusions presented, as noted in the discussion above.  The Board believes that the private examiners did not do this. 

Here, a medical expert has fairly considered all the evidence and his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 49.  The Board does, in fact, adopt the VA examiner's opinion on which it bases its determination that service connection for a bilateral shoulder disability is not warranted.  In other words, the Board attaches the most significant probative value to the 2011 VA health care provider's opinion as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Board notes that certain chronic diseases, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, continuity of symptomatology under 38 C.F.R. § 3.303 (b) only applies to those conditions recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   Arthritis is listed as chronic condition.  HoweverHowe, the Veteran has not even asserted continuity of arthritis since his period of service.  Rather, the Veteran has consistently reported that his symptoms of bilateral shoulder pain had an onset in the earlier 1990's (or 18 to 20 years prior to the April 2011 VA examination), which comes more than three decades after his separation from service.  Therefore, service connection based on continuity of symptomatology for chronic condition is not warranted.

Moreover, the Board finds the lapse in time after discharge from service to the showing, or in this case, the not showing, of the purported disorder to be highly probative evidence against the Veteran's claim.  See Maxson v. Gober, 230 F.3d at 1330.  Therefore, it is the conclusion of the Board that the preponderance of the objective and credible evidence of record is against the Veteran's claim for entitlement to service connection for a bilateral shoulder disability, to include as being secondary to exposure to cold. 

The Board has considered the Veteran's own statements which suggest that his arthritis is associated with his period of service.  While the Veteran is competent to describe his symptoms, as a layperson he and the Veteran are not competent to determine the cause of arthritis in his shoulders.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  This is especially true when the statements are compared to the comprehensive analysis provided by the April 2011 VA examiner. 

The Board does not doubt the credibility of the Veteran when he reported his beliefs that his bilateral shoulder disability was caused by or began in or was the result of his active service.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran is not competent to provide more than simple medical observations.  He could report that he has stiffness in his shoulders or pain in the shoulders.  He could further claim that he has experienced pain and stiffness for many years extending back to service.  However, he is not competent to provide complex medical opinions regarding the etiology of the shoulder disability to include as whether it was caused by possible exposure to cold or the duties he performed while on active duty.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). Thus, the lay assertions are not competent or sufficient. 

The Board further observes that the Veteran first reported that he suffered from a cold injury or repeated cold injuries to the shoulders during service more than fifty-two (52) years after his separation from service.  When he was separated from service, he was silent for any complaints involving his shoulders.  Also, he never mentioned during the course of his separation examination that he had suffered from any type of cold injuries or that his shoulders were causing him any kind of discomfort, including stiffness or minimal limitation of movement.  It was not until the Veteran submitted a claim for VA benefits that such assertions were made. The Board finds this evidence recorded in conjunction with evaluation of the Veteran during service to have more probative value than his current recollections.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).  Thus, after assessing the lack of in-service documentation of a cold injury or injuries involving the shoulders, the Board finds the Veteran's current assertions are not credible. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral shoulder disability.  


	(CONTINUED ON NEXT PAGE)



As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert, supra.


ORDER

Entitlement to service connection for a bilateral shoulder disorder is denied. 




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


